DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 7/16/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see pages 6-7, alleging that the phrase “occlusive member” combined/supplemented with the claimed functional language statement connotes sufficient structure to one of ordinary skill in the art have been fully considered and are persuasive.  The previous claim interpretation made under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has been withdrawn. 
Applicant’s arguments, see pages 7-8, with respect to Applicant’s claim amendments made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant’s arguments, see pages 8-9, with respect to Applicant’s claim amendments incorporating previously identified allowable subject matter into independent claim 1 have been fully considered and are persuasive.  The previous prior art rejections of claims 1-4 and 7-14 have been withdrawn. 
Applicant's arguments, see pages 9-10, alleging that Squire (i.e. regarding claim 15) fails to disclose an inflation shaft configured to inject a first material and a second material into an expansion cavity where the first and second material combine within each other in the expansion cavity to form a semi-solid material have been fully considered but they are not persuasive.  It is the Examiner’s position that Squire expressly discloses an inflation shaft (12, see Fig. 4B) configured to inject a first material ([0114]; in one embodiment a first material of polyacrylic acid is expressly injected into the balloon through a first lumen) and a second material ([0114]; the embodiment further expressly injects a second material of an aqueous solution of base into the balloon through a second lumen) into an expansion cavity where the first and second material combine within each other in the expansion cavity ([0114]; first and second materials individually/separately provided into the balloon cavity to mix therein) to form a semi-solid material ([0114]; mixing/combining of the materials expressly forms a semi-solid material such as gel; Applicant’s specification expressly admits that gels are a semi-solid material, see page 17, lines 11-16).  As Applicant’s arguments directly contradict the express disclosure of Squire, they are not found persuasive.

Claim Rejections - 35 USC § 102
Claim(s) 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squire et al. (US 2016/0228126).
Squire discloses (see Figs. 1, 2A and 4B) a vascular occlusion system (10, Fig. 1) comprising the following claim limitations:
(claim 15) an inflation shaft (12, Figs. 1, 2A and 4B) having a first lumen (33, Figs. 2A and 4B), a second lumen (31/35, Figs. 2A and 4B) and a distal end region (i.e. distal region at balloon 25 shown in Fig. 4B), the distal end region including an elongated tip (i.e. tip housing GW lumen 33 and bonded to balloon 25 at regions 30, as shown in Fig. 4B); and an expandable balloon (25, Figs. 1, 2A and 4B) coupled to the inflation shaft (12) (as shown in Figs. 1, 2A and 4B), wherein the balloon (25) includes an inner expansion cavity (as shown in Fig. 4B), wherein the inflation shaft (12) is configured to (i.e. capable of) inject a first material into the expansion cavity ([0081]; [0090]; [0113]-[0117]; lumens 31/35 of shaft 12 expressly capable of injecting a first fluid into the cavity of balloon 25, as shown in Fig. 4B; [0114]; in one embodiment a first material of polyacrylic acid is expressly injected into the balloon through a first lumen); wherein the inflation shaft (12) is configured to (i.e. capable of) inject a second material into the expansion cavity ([0081]; [0090]; [0113]-[0117]; lumens 31/35 of shaft 12 expressly capable of injecting a second fluid into the cavity of balloon 25, as shown in Fig. 4B; [0114]; the embodiment further expressly injects a second material of an aqueous solution of base into the balloon through a second lumen); wherein the first material combines with the second material within the expansion cavity ([0114]; first and second materials individually/separately provided into the balloon cavity to mix therein) to form a semi-solid material ([0114]; mixing/combining of the materials expressly forms a semi-solid material such as gel; Applicant’s specification expressly admits that gels are a semi-solid material, see page 17, lines 11-16), and wherein the semi-
(claim 16) wherein the first lumen (33, Figs. 2A and 4B) is radially offset from the second lumen (31/35, Figs. 2A and 4B) (as shown in Figs. 2A and 4B);
(claim 17) wherein the inflation shaft (12) includes a central longitudinal axis, and wherein the elongated tip (i.e. distal tip of shaft 12 disposed adjacent 30, as shown in Fig. 4B) is radially offset relative to the longitudinal axis (as shown in Fig. 4B; elongated tip housing GW lumen 33 expressly shown radially offset from the longitudinal axis); and
(claim 18) wherein the first material includes blood and wherein the second material includes fibrin (as claim 18 depends from claim 15, the language remains interpreted as intended use and/or a functional language statement wherein the inflation shaft is configured to (i.e. capable of) inject first and second material wherein the materials are fully capable of being blood and fibrin if one so desires).

Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Squire as applied to claim 15 above, and further in view of Gillespie, Jr. et al. (US 2010/0222802).
Squire, as applied above, discloses a vascular occlusion system comprising all the limitations of the claim except for the semi-solid material being designed to biodegrade over a time period.  However, Gillespie, Jr. teaches an inflatable implant system comprising an injected semi-solid material being designed to biodegrade over a time period ([0011]; [0236]; [0454]-[0461]) in order to beneficially disperse/elute a desired drug and/or have a predetermined dwell time after which the device is automatically voided and advantageously eliminates the need of a removal procedure ([0011]; [0236]; [0454]-[0461]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Squire to have the injected semi-solid material being designed to biodegrade over a time period in order to beneficially disperse/elute a desired drug and/or have a predetermined dwell time after which the device is automatically voided and advantageously eliminates the need of a removal procedure, as taught by Gillespie, Jr.

Allowable Subject Matter
Claims 1-4, 7-14 and 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771